DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments regarding claim 1 is persuasive and previous grounds of rejection is withdrawn.
However  Claims 3, 4-7, 9-10, 13, 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.
For at least afore mentioned reasons, the rejection is deemed proper and considered final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4-7, 9-10, 13, 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claimed limitation “treating comprises exposing the substrate to a plasma” is different embodiment as disclosed in the applicant’s own disclosure.  ¶ [0008] discloses “In some embodiments, the method includes wherein treating includes exposing the substrate to a plasma. In some embodiments, treating includes exposing the substrate to a silane, such as an alkylaminosilane”. Claim 1 is already claiming that treating the first and second surface by exposing the substrate to a silane and claim 3 further claims treating comprises exposing the substrate to a plasma. Therefore Claim 3 is interfering/different embodiment in view of claim 1.


Claim 4 is dependent on claim 2 and Claim 2 is canceled. Examiner requests applicant to fix the dependency.

Claim 6 is dependent on claim 2 and Claim 2 is canceled. Examiner requests applicant to fix the dependency.

Claim 9 claims the term “the layer of interest” whereas the claim 1 was changed to “a layer of material”. Appropriate correction is required.

Claim 13 claims the term “the layer of interest” whereas the claim 1 was changed to “a layer of material”. Appropriate correction is required.

Claim 23 claims the term “the layer of interest” whereas the claim 1 was changed to “a layer of material”. Appropriate correction is required.


Allowable Subject Matter
Claims 1, 8, 11-12, 14-22 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “treating the first and second surfaces by exposing the substrate to a silane;
selectively forming an inhibitor layer comprising a polymer from vapor phase reactants on the first surface relative to the second surface;
baking the inhibitor layer wherein baking comprising heating the substrate to a temperature of about 200 to about 500 ºC; and
selectively depositing a layer of material from vapor phase reactants on the second surface relative to the inhibitor layer ”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RATISHA MEHTA/Primary Examiner, Art Unit 2895